DETAILED ACTION
The following Office action concerns Patent Application Number 16/381,861.  Claims 1-7 and 9-21 are pending in the application.  Claims 18-21 are withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed June 9, 2021 has been entered.
The previous rejection of claims 1-4, 6, 7 and 10-17 under 35 U.S.C. § 103 over Haiping et al is maintained in this action and discussed below.
The previous rejection of claims 1-7, 9-11 and 13 under 35 U.S.C. § 103 over Mazyar et al is withdrawn.
Allowable Subject Matter
Claims 5 and 9 are allowable over the closest prior art of Haiping et al.  Haiping et al does not teach or suggest that the coating composition further comprises a boron nanomaterial.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7 and 10-17 are rejected under 35 U.S.C. § 103 as being obvious over Haiping et al (US 7,871,533).
Haiping et al teaches a thermal transfer fluid comprising a fluid component and carbon nanotubes (col. 3, lines 5-12).  The amount of fluid component is 40-99 % (col. 20, lines 4-9).  The 
The composition is a fluid which can be used as a lubricant or grease (col. 2, lines 66-67).  A lubricant or grease is a coating composition.  The composition is capable of being painted since it is a fluid.  The composition is capable of being dried without cracking because it contains all the components and amounts thereof of the claimed composition.  
The carbon nanotubes are functionalized to contain hydroxyl (OH) groups, which are inherently hydrophilic and capable of hydrogen bonding (col. 6, lines 64-67; col. 7, lines 28).  The carbon nanotubes include single walled nanotubes having a diameter of less than 100 nm (col. 8, lines 8-15 and 35-40).    The carbon nanotubes increase the thermal conductivity of the fluid by 150 % (abstract; col. 2, lines 11-25).  The carbon nanotubes are dispersed in the fluid (col. 3, lines 7-20).

Haiping does not teach that the fluid medium (polyglycol) and the carbon nanotubes form an electrostatic attraction.  However, a person of ordinary skill in the art would reasonably expect the –OH functionalized carbon nanotubes and the polyglycol to form an electrostatic attraction through hydrogen bonding, since they both contain hydrogen bonding groups and the carbon nanotubes are dispersed in the polyglycol.
The above disclosure is not sufficiently specific to anticipate the above listed claims, however, the examiner submits that the selection of the above recited polymer component (polyacrylic acid) and resultant properties would have been obvious to a person of ordinary skill in the art since Haiping teaches a fluid composition which contains each of the recited components within the claimed ranges.
Response to Arguments
The applicant argues that Haiping does not teach that the composition is a coating which is paintable and dries without cracking.  However, Haiping teaches that the composition is a lubricant or a grease.  A lubricant or a grease is a coating composition.  Painting and drying without cracking relate to a method of using the claimed composition.  The composition of Haiping et al is capable of being painted because it is a fluid composition.  The fluid composition is capable of being dried without cracking because it contains all the components and amounts thereof of the claimed composition.  
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 21, 2021